REVOLVING NOTE

June 5, 2012

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
COMERICA BANK, or its registered assigns (the “Lender”), in accordance with the
terms and conditions of the Credit Agreement (as hereinafter defined), the
principal amount of each Revolving Loan from time to time made by the Lender to
the Borrower under that certain Credit Agreement (as amended, restated,
extended, supplemented, increased or otherwise modified in writing from time to
time, the “Credit Agreement”), dated as of June 5, 2012 by and among the
Borrower, the Guarantors, the Lenders identified therein and Bank of America,
N.A., as Administrative Agent. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Credit Agreement.

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein. Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note, upon written notice to the Borrower,
may be declared to be, immediately due and payable all as provided in the Credit
Agreement. Revolving Loans made by the Lender may be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Note and endorse thereon
the date, amount and maturity of its Revolving Loans and payments with respect
thereto.

Except as otherwise provided for in the Credit Agreement, the Borrower, for
itself, its successors and assigns, hereby waives diligence, presentment,
protest and demand and notice of protest, demand, dishonor and nonpayment of
this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.

1

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first written above.

GRIFFIN-AMERICAN HEALTHCARE
REIT II HOLDINGS, LP,
a Delaware limited partnership,
its Sole Member

      By:  
Griffin-American Healthcare REIT II, Inc.,
its General Partner
By:
Name:
Title:  
/s/ Shannon K S Johnson
Shannon K S Johnson
Chief Financial Officer

2